MEMORANDUM**
Hermilo Aguilar-Aguilar appeals his conviction pursuant to his guilty plea and his sentence for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Aguilar-Aguilar has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Aguilar-Aguilar has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, *25883, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.